internal_revenue_service number release date index number ---------------------- --------------------------------------------------- ------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number ---------------------- refer reply to cc intl b05 plr-121637-18 date date legend -------------------------- bank state branch -------------------------------------------------- parent country a country b state date a date b year x --------------- ------------ ---------- ---------------------- ----------------- ------------------- ------- dear --------------- we respond to your letter dated date a requesting rulings on behalf of bank pursuant to sec_864 and sec_1_864-4 and sec_1_882-5 regarding the proper u s federal_income_tax treatment of interest_income and interest_expense related to its u s banking business but which arises after bank ceases to conduct a u s banking business the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-121637-18 facts bank is wholly owned by parent a financial holding_company organized under the laws of country a bank is organized under the laws of and regulated as a bank in country b bank operates in the united_states through the activities of a branch licensed in state the activities of state branch include making loans to u s and foreign borrowers acquiring bonds and entering into swaps bank has represented that state branch and its predecessors have been engaged in the conduct of a banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 for many years it further represented that with the exception of some loans and bonds acquired by non- u s operations of bank and later transferred to state branch all of the loans and bonds held by state branch were acquired with the material_participation of employees of state branch or its predecessors all of the loans held by state branch were acquired in the course of making loans to the public as described in sec_1_864-4 all of the bonds held by state branch are securities described in sec_1_864-4 other than those acquired by non-u s operations of bank and later transferred to state branch state branch uses an annual u s tax_accounting period ending date b bank currently uses the adjusted u s booked liabilities method to determine the amount of interest_expense it can deduct under sec_1_882-5 and has represented that it made an election to use the fixed ratio more than five years ago bank has decided to wind down the u s banking business of state branch and transfer most of the state branch assets the transferred assets to bank’s home_office in country b before the end of year x bank has represented that after the close of year x bank will not be engaged in the conduct_of_a_trade_or_business in the united_states however to the extent that interest earned on the transferred assets would have been effectively_connected_income if such interest had been earned in a year in which bank was engaged_in_a_trade_or_business_within_the_united_states bank will continue to treat such interest as effectively_connected_income after the closing of its state branch pursuant to sec_864 ruling_request law and analysis bank has requested a ruling that provides that the flush language of sec_1_864-4 describing the amount of interest from securities described in sec_1_864-4 that is effectively_connected_income the rule applies to determine the amount of interest on securities described in plr-121637-18 sec_1_864-4 acquired by bank in connection with its u s banking business and held by bank after it ceases to be engaged in the active_conduct_of_a_trade_or_business in the united_states that is treated as effectively_connected_income so long as such interest is subject_to sec_864 sec_882 provides- a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in sec_11 or sec_59a on its taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states in determining the income effectively connected with the conduct_of_a_trade_or_business within the united_states sec_882 provides- in determining taxable_income for purposes of paragraph gross_income includes only gross_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_864 provides- in the case of a nonresident_alien_individual or a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year the rules set forth in paragraphs and shall apply in determining the income gain_or_loss which shall be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states sec_864 provides that the determination of whether fixed determinable annual or other periodic u s source income described in sec_881 is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states generally is made pursuant to an asset use or business_activities_test however sec_1_864-4 provides in relevant part that interest from securities or any gain_or_loss from the sale_or_exchange of securities which are capital assets which is from sources within the united_states and derived by a foreign_corporation in the active_conduct_of_a_banking_financing_or_similar_business in the united_states shall be treated as effectively connected for such year with the conduct of that business only if the securities giving rise to such income gain_or_loss are attributable to the u s office through which such business is carried on and the securities were acquired in the manner provided in sec_1_864-4 or the securities have the characteristics described in sec_1_864-4 plr-121637-18 sec_864 provides for the effectively connected treatment of foreign source interest_income if it is derived in the active_conduct_of_a_banking_financing_or_similar_business within the united_states sec_1_864-6 applies the principles of sec_1_864-4 in determining whether foreign source interest_income is attributable to a u s office of a banking_financing_or_similar_business for purposes of determining effectively_connected_income with respect to u s source income relating to a banking_financing_or_similar_business sec_1 c v defines a security as any bill note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing items sec_1_864-6 provides the same definition for securities that give rise to foreign_source_income in determining whether a security is attributable to a u s office or fixed place of business sec_1_864-4 provides in relevant part that a security shall be deemed to be attributable to a u s office only if such office actively and materially participated in soliciting negotiating or performing other activities required to arrange the acquisition of the stock or security the u s office does not have to be the only participant involved in the acquisition of the stock or security sec_1_864-4 provides that the u s trade_or_business of a foreign_corporation is considered a banking_financing_or_similar_business if the activities of the foreign corporation’s business consist of a receiving deposits of funds from the public b making personal mortgage industrial or other loans to the public c purchasing selling discounting or negotiating for the public on a regular basis notes drafts checks bills of exchange acceptances or other evidences of indebtedness d issuing letters of credit to the public and negotiating drafts drawn thereunder e providing trust services to the public or f financing foreign exchange transactions for the public for the effectively_connected_income rules of sec_1_864-4 to apply to securities the securities must either be acquired in the manner provided in sec_1_864-4 or have the characteristics described in sec_1 c ii b sec_1_864-4 applies to securities that were acquired as a result of or in the course of making loans to the public in the course of distributing such stocks or securities to the public or for the purpose of being used to satisfy the reserve requirements or other requirements similar to reserve requirements established by a duly constituted banking authority in the united_states sec_1_864-4 applies to securities that are payable on demand or at a fixed maturity_date not exceeding one year from the date_of_acquisition issued by the united_states or any agency_or_instrumentality thereof or not otherwise described in sec_1 plr-121637-18 c ii a or b or b securities in this residual category are commonly referred to as b securities pursuant to the rule the amount of interest from b securities that is treated as effectively connected for the taxable_year with the active_conduct_of_a_banking_financing_or_similar_business in the united_states is determined by multiplying the entire amount of such interest for the taxable_year from sources within the united_states by a fraction the numerator of this fraction is ten percent the denominator is equal to the ratio of the monthly average book_value of the b securities held by the u s office through which the banking_financing_or_similar_business is carried on over the monthly average book_value of the total assets of such u s office sec_864 provides- for purposes of this title in the case of any income or gain of a nonresident_alien_individual or a foreign_corporation which- a is taken into account for any taxable_year but b is attributable to a sale_or_exchange of property or the performance of services or any other transaction in any other taxable_year the determination of whether such income or gain is taxable under sec_871 or sec_882 as the case may be shall be made as if such income or gain were taken into account in such other taxable_year and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year referred to in subparagraph a sec_864 provides- for purposes of this title if- a any property ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states and b such property is disposed of within years after such cessation the determination of whether any income or gain attributable to such disposition is taxable under sec_871 or sec_882 as the case plr-121637-18 may be shall be made as if such sale_or_exchange occurred immediately before such cessation and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year for which such income or gain is taken into account bank represents that state branch and its predecessors have been engaged in the conduct of a banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 for many years bank further represents all of the loans and bonds held by state branch were acquired with the material_participation of employees of state branch or its predecessors with the exception of some loans and bonds acquired by non-u s operations of bank and later transferred to state branch bank represents that after the close of year x bank will not be engaged in the conduct_of_a_trade_or_business in the united_states however to the extent that interest earned on the transferred assets would have been effectively_connected_income if such interest had been earned in a year in which bank was engaged_in_a_trade_or_business_within_the_united_states bank will continue to treat such interest as effectively_connected_income after the closing of its state branch pursuant to sec_864 pursuant to sec_864 when income is taken into account in one taxable_year but is attributable to a transaction that occurred in any other taxable_year the determination of whether income is taxable under sec_882 is made as if the income were taken into account in the other taxable_year based solely on the submitted facts and representations the rule_of sec_1_864-4 applies to determine the amount of interest on b securities acquired by bank in connection with its u s banking business and held by bank after it ceases to be engaged in the conduct_of_a_trade_or_business within the united_states that is treated as effectively_connected_income so long as such interest is subject_to sec_864 ruling_request bank has requested that it be permitted to elect to apply the actual ratio method prescribed in sec_1_882-5 in the manner provided by sec_1 a for taxable years in which it is no longer engaged_in_a_trade_or_business_within_the_united_states but continues to have effectively_connected_income related to its u s banking business under sec_864 or sec_864 for purposes of determining the effectively_connected_income of a foreign_corporation under sec_882 sec_882 provides that in the plr-121637-18 case of a foreign_corporation the deductions shall be allowed only for purposes of sec_882 and except for limited deductions for charitable_contributions and gifts only if and to the extent that they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_882 further provides that the proper apportionment and allocation of the deductions for this purpose shall be determined in regulations prescribed by the secretary sec_1_882-5 provides a three-step process for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under these rules u s -connected liabilities must be determined by multiplying the u_s_assets determined under sec_1_882-5 by the taxpayer's actual worldwide liability-to-asset ratio sec_1_882-5 provides that a taxpayer that is a bank as defined in sec_585 without regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of its actual ratio sec_1_882-5 provides rules for making elections under sec_1_882-5 such as the election to use the fixed ratio or actual ratio under sec_1_882-5 it provides in relevant part that an elected method must be used for a minimum period of five years before the taxpayer may elect a different method to change an election before the end of the requisite five-year period a taxpayer must obtain the consent of the commissioner the commissioner will generally consent to a taxpayer's request to change its election only in rare and unusual circumstances after the five-year minimum period an elected method may be changed for any subsequent year on the foreign corporation’s original timely filed tax_return for the first year to which the changed election applies bank represents that it made an election to use the fixed ratio for purposes of sec_1_882-5 more than five years ago based solely on the submitted facts and representations bank is permitted to elect to use the actual ratio for purposes of sec_1_882-5 in the manner provided by sec_1_882-5 for taxable years in which it is no longer engaged_in_a_trade_or_business_within_the_united_states but continues to have effectively_connected_income related to its u s banking business under sec_864 or sec_864 rulings based on the information submitted and the representations made we rule as follows plr-121637-18 the rule_of sec_1_864-4 applies to determine the amount of interest on b securities acquired by bank in connection with its u s banking business and held by bank after it ceases to be engaged in the conduct_of_a_trade_or_business within the united_states that is treated as effectively_connected_income so long as such interest is subject_to sec_864 bank may elect to apply the actual ratio method prescribed in sec_1_882-5 in the manner provided by sec_1_882-5 for taxable years in which it is no longer engaged_in_a_trade_or_business_within_the_united_states but continues to have effectively_connected_income related to its u s banking business under sec_864 or sec_864 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _________________________ anthony j marra senior counsel branch office of associate chief_counsel international
